Opinion issued August 30, 2012




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas

                               NO. 01-11-00440-CV
                                    ____________

                        JAMES WHITTAKER, Appellant

                                         V.

              REGAL PLASTICS SUPPLY COMPANY, Appellee


                     On Appeal from the 189th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1034980


                           MEMORANDUM OPINION

      Appellant James Whittaker attempts to appeal from the trial court’s order

dismissing the underlying case. We dismiss the appeal for lack of jurisdiction.
      Generally, a notice of appeal is due within thirty days after the judgment or

order is signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is

extended to 90 days after the date the judgment or order is signed if any party

timely files a motion for new trial, motion to modify the judgment, motion to

reinstate, or, under certain circumstances, a request for findings of fact and

conclusions of law. See TEX. R. APP. P. 26.1(a).

      The record reflects that, on September 14, 2010, the trial court, acting on the

motion of appellee Regal Plastics Supply Company, dismissed with prejudice

appellant’s claims against appellee and ordered that appellant take nothing.

Appellant did not file a motion for new trial.       See TEX. R. CIV. P. 329b(a).

Appellant’s notice of appeal was due by October 14, 2010. Appellant did not file a

notice of appeal until seven months later, on May 23, 2011. Because appellant’s

notice of appeal was untimely filed, this Court lacks jurisdiction over the appeal.

See TEX. R. APP. P. 25.1(b).

      We notified appellant that the appeal was subject to dismissal for want of

jurisdiction unless he filed a response showing grounds for continuing the appeal.

See TEX. R. APP. P. 42.3(a).     Appellant filed a response, but it does not show

grounds for continuing the appeal.




                                         2
      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        3